 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
            UNITED STATES OF AMERICA,
 8                                 Plaintiff,
                                                           CR16-103 TSZ
 9               v.
                                                           ORDER
10          ALFREDO JIMENEZ-BRAMBILA,
11                                 Defendant.

12
            THIS MATTER having come before the Court on defendant’s unopposed motion
13
     for a continuance of the trial and the pretrial motions due date, docket no. 25, and the
14
     Court having considered the facts set forth in the motion, the speedy trial waiver executed
15
     by defendant, and the records and files herein, the Court enters the following order:
16
            1.        A failure to grant the continuance would deny defense counsel the
17
     reasonable time necessary for effective preparation, taking into account the exercise of
18
     due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the
19
     failure to grant a continuance in the proceeding would be likely to result in a miscarriage
20
     of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
21

22

23

     ORDER - 1
 1         2.     The ends of justice will be served by ordering a continuance in this case, as

 2 a continuance is necessary to ensure adequate time for the defense to effectively prepare

 3 for trial. All of these factors outweigh the best interests of the public and defendant in a

 4 more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).

 5         For the foregoing reasons, the unopposed motion to continue trial, docket no. 25,

 6 is GRANTED. The trial date shall be continued from August 26, 2019, to September 30,

 7 2019. Pretrial motions are to be filed no later than August 26, 2019.

 8         IT IS FURTHER ORDERED that the resulting period of delay from the date of

 9 this Order until the new trial date is hereby excluded for speedy trial purposes under

10 18 U.S.C. § 3161(h)(7)(A) and (B).

11
           Dated this 15th day of July, 2019.
12

13

14
                                                      A
                                                      Thomas S. Zilly
15                                                    United States District Judge

16

17

18

19

20

21

22

23

     ORDER - 2
